Citation Nr: 1217201	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  09-45 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased initial rating a major depressive disorder, currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Witnesses


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 2001 to November 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that determination, the RO granted service connection for a major depressive disorder and assigned a 30 percent evaluation to that disability, effective July 24, 2008.  

In May 2010, the RO granted an increased rating of 50 percent for the service-connected major depressive disorder, effective July 24, 2008.  The issue pertaining to the rating of this disability remains before the Board because the increased evaluation awarded by the May 2010 determination was not a complete grant of the benefit available.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Veteran's claim for an increased rating for his service-connected major depressive disorder is characterized as is listed on the cover page of this decision.  

In July 2010, the Veteran testified at a hearing at the RO.  A copy of the hearing transcript has been associated with the claims file.  In October 2011, the Veteran submitted a statement indicating that he did not wish to testify before the Board. 


FINDING OF FACT

Since service connection for a major depressive disorder was established, the Veteran has exhibited suicidal ideation, chronic depression, frequent panic attacks, hyperarousal, difficulty in adapting to stressful circumstances, anxiety, and irritability as a result of his service-connected major depressive disorder.  However, total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name has not been shown.  


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no higher, for a major depressive disorder are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9434 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A pre-decisional August 2008 letter fully satisfied the duty to notify provisions pertaining to the underlying claim for service connection for a psychiatric disorder.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As the claim pertaining to the Veteran's major depressive disorder that is currently in appellate status before the Board concerns the matter of the rating assigned to this now service-connected disability, no further VCAA notice relevant to this downstream issue is required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Furthermore, the Board concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and records from the Social Security Administration have been obtained, to the extent possible, and reviewed by both the RO and the Board in connection with his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his representative has identified any outstanding medical records, and there is no indication in the record that any additional evidence relevant to the issue on appeal exists.  Thus, VA has met its duty to assist the Veteran in obtaining relevant records.  38 C.F.R. § 3.159(c)(1)-(3).  

The duty to assist includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  A pertinent VA examination with respect to the issue here on appeal was obtained in March 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it was predicated on a review of the Veteran's medical records, an interview of the Veteran, and a discussion of his medical history.  Also, the examination fully addresses the rating criteria and pertinent issues that are relevant to rating the disability in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis-Increased Rating for Major Depressive Disorder

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are not warranted in this case.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under DC 9434 are rated according to the General Rating Formula for Mental Disorders.

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, DC 9434.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9434.
A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9434.

The Board notes that the Global Assessment of Functioning (GAF) scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

A GAF score of 41 to 50 signifies serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example having no friends and being unable to keep a job.  

A GAF score of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, for example where a depressed man avoids friends, neglects family, and is not able to work.  See DSM-IV at 46-47.

In this case, the Veteran contends that his symptoms of major depressive disorder are more severe than the currently assigned 50 percent disability rating.  The Board finds, however, that the pertinent medical findings, as shown in the treatment records and examination conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the relevant symptoms.  Accordingly, for the following reasons, the Board finds that the next higher rating of 70 percent, but no higher, is warranted for the service-connected major depressive disorder.  

As previously noted herein, in October 2008, the RO granted service connection for the Veteran's major depressive disorder as due to a service-connected spine disability and assigned a disability evaluation of 30 percent, effective July 24, 2008.  Thereafter, in May 2010, the RO increased the evaluation for this disability to 50 percent, effective July 24, 2008.

VA treatment records dated in 2006 show evidence of initial treatment for symptoms of depression.  In May 2006, the Veteran was prescribed a trial of Citalopram, an anti-depression medication.

Treatment records from 2007 to 2008 show ongoing treatment for depression, secondary to the Veteran's service-connected physical disabilities.  In July 2008, the Veteran filed for disability benefits with the Social Security Administration, but it was determined that his disabilities were not so severe as to prevent him from working.  July 2008 VA treatment records show that the Veteran found employment with a Veterans Service Organization and that his symptoms seemed to improve. 

In September 2008, the Veteran was afforded a VA examination.  The examiner observed that the Veteran was neatly dressed, friendly and informative.  His speech was clear and normal.  His psychomotor functions were normal.  The Veteran denied having difficulty carrying out activities of daily living and was oriented to time, person, and place and memory was normal for recall, remote and recent events.  His intellectual and cognitive functions were noted to be normal.  Mood was noted to be low with a sad affect.  His level of anxiety was found to be moderately high to high throughout the interview.  The examiner noted that the Veteran had no history of inappropriate behavior although he admitted to having occasional brief thoughts of suicide not associated with planning.  The Veteran complained of insomnia with difficulty initiation and maintaining sleep.  He described his appetite as poor and reported a persistent low level of energy with decreased motivation.  He also reported a moderately high level of irritability.  The examiner noted that the Veteran had a full complement of depressive symptoms that fulfill the DSM-IV diagnostic criteria for Major Depressive Disorder, rated as having a moderate intensity.  The Veteran reported no effects on his employment, but did note a decreased interest in social activities.  The examiner found no evidence of impairments in thought process or communication.  The examiner assigned a GAF score of 43 based on the Veteran's significant psychiatric symptoms.

In a February 2009 VA behavioral health note, the Veteran reported experiencing suicidal ideation in the last year.  By February 2009, he reported that he was no longer feeling that way and was future-oriented, looking forward to upcoming events in his life.  The report noted that on more than half the days, the Veteran experienced little interest or pleasure, felt down or hopeless, had a poor appetite, felt failure or guilt, had trouble concentrating, and experienced agitation.  The report noted that he experienced trouble sleeping nearly every day and was tired with low energy most days.  The report showed a score of 19, which was reflective of severe symptoms of depression. 

VA treatment records from March 2009 and October 2009 showed a diagnosis of depression with a GAF score of 50.  The records noted that the Veteran had been depressed a lot, with anxiety and a history of two prior suicide attempts.  

An October 2009 peer review assessment noted that the Veteran had problems with attitude, dependability, and judgment.  In this regard, the reviewer noted that the Veteran struggled in some areas, was irritable with coworkers and clientele, was often late to work or missed work without notice, failed to meet critical deadlines, and often displayed poor judgment.  The reviewer indicated that, although the Veteran had made some improvements in the quality and quantity of his work, he had much work to do.  The reviewer also noted problems with professionalism and attitude, and that the Veteran often came off as mopey, depressed, easily irritated, anxious, and rushed.  The reviewer did not recommend the Veteran for additional responsibility at that time.

In November 2009, the Veteran's supervisor submitted a statement on his behalf.  He reported his observation that the Veteran's psychiatric disorder was interfering with his employment.  In this regard, the supervisor reported that the Veteran frequently called in sick or simply failed to report to work.  He also reported observable symptoms of depression such as being sad or down, withdrawn, depressed body language, low morale and an unprofessional attitude.  The supervisor also noted that the Veteran was easily angered, forgetful regarding job duties, and had expressed thoughts of suicide on a few occasions.  Finally, the supervisor noted that, nearly every morning, the Veteran looked like he had missed several hours of sleep the night before and that his attention often seemed to be elsewhere.

In a December 2009 statement, a coworker reported her observations that the Veteran had difficulty keeping pace with the office and his training, that he would fall asleep during training, often forgot simple tasks, repeatedly asked the same questions concerning assignments, had difficulty maintaining appointments, and seemed to struggle with his memory.  She noted that the Veteran's forgetfulness seemed to make him feel more depressed because he was eager to do a good job at work, but frustrated by his limitations.  She also reported that the Veteran would experience panic attacks when he felt overwhelmed at work.

A December 2009 report by H. J. Cohen, PH.D. (examiner), showed that the Veteran was taking Venlafaxine for major depressive disorder as well as Trazadone for insomnia.  The examiner, noted that throughout all contacts the Veteran presented with a flat affect with minimal modulation.  He noted that the Veteran's mood was sad, sullen, and dispirited; that his energy level was low; that he projected a sense of hopelessness and despair; and that his self esteem was poor.  The examiner remarked that he Veteran endorsed suicidal thoughts with no plan and also presented with a sense of anxiety regarding his future, with anxiety attacks on a daily basis.  He noted that the Veteran worried obsessively and had been prescribed Klonopin to control his panic disorder.  The examiner noted that the Veteran was easily irritated, agitated, quick to anger, and his libido was depressed.  Memory was noted to be fair to poor, especially regarding recent events.  The examiner noted that the Veteran had difficulty concentrating and focusing.  Cognitively, the examiner determined that the Veteran was bright but that his depression may hinder its expression.  The Veteran's judgment was noted to be poor (as demonstrated by not calling into work); he was unable to be decisive; and he was unable to follow through with decisions.  His thinking was noted to be constricted and his mood significantly impaired.  The examiner reported that the Veteran suffers from insomnia and had lost considerable weight for his size and build.  With regard to prognosis, the examiner noted that the Veteran's depression is of a continuous nature, with suicidal ideation, impaired mood, panic attacks, hyper arousal, and extreme difficulty adapting to his work setting.  He also found unproductive, illogical and obsessive thoughts regarding his relationship with his fiancée.  The examiner determined the Vetearn's prognosis to be fair to poor.

In a February 2010 report, Dr. H. J. Cohen indicated that he had continued to treat the Veteran's psychiatric symptoms and that the Veteran continued to suffer the primary symptoms of depression, as noted in the prior report.  He noted that the Veteran had recently been prescribed Klonopin for panic.  He acknowledged the Veteran's specific problems at work and determined that the Veteran's symptoms cause clinically significant impairment in occupational functioning.  The doctor noted that the Veteran's social life was shallow with limited joy, that he was unable to perform activities that were once physically satisfying such as exercising, that he was suspicious of his fiancé and easily agitated, and that his thoughts had become obsessive, illogical and unproductive.  There was no change in the Veteran's mood which was sad and dispirited with a flat affect.  The Veteran was jealous of his former self and continued to have passive suicidal ideations.  Thus, the examiner found essentially no improvement in the Veteran's symptoms.

At the February 2010 hearing, the Veteran testified as to experiencing most of the symptoms that were noted in prior treatment records and examination reports, such as memory problems, difficulty completing work tasks, suicidal ideations, frequent panic attacks, anxiety, insomnia, obsession, agitation, loss of motivation, and being disinterested and socially withdrawn.  He also reported that his prior marriage had ended in divorce and that his current relationship with his fiancé was strained due, at least in part, to his psychiatric symptoms.

In March 2010, the Veteran was afforded a VA examination.  The Veteran reported similar symptoms as noted above, including a history of suicide attempt in detail.  Additionally, he reported a chronically depressed mood, irritability, panic, isolation, anhedonia, decreased libido, decreased socialization, trouble sleeping, fatigue throughout the day, vacillating appetite, and anger.  The Veteran also reported difficulty at work regarding his performance and attendance.  He reported that his current relationship with his fiancé was strained and that he had minimal contact with his siblings.  He reported having no friends because he does not like to socialize or leave the house.  He was unable to identify any hobbies or interests.  On examination, the examiner noted that the Veteran was alert, oriented, and cooperative throughout the session.  He noted that the Veteran's mood was depressed and his affect was anxious.  Due to his anxiety, the Veteran declined allowing other psychologists to sit in the room on examination.  The examiner noted that the Veteran's thought processes were normal, though slightly tangential, and he did not appear to have a thought disorder.  The Veteran's speech was noted to be low and slow.  His concentration and memory were noted to be fair to poor.  His judgment was noted to be fair.

The examiner provided a diagnosis of major depression secondary to pain and assigned a GAF score of 38.  He indicated that the Veteran met the criteria for major depression as he reported a depressed mood on a daily basis with moderate to severe intensity.  On examination, the examiner noted the Veteran's history of suicidal ideation with attempt and the Veteran's reports of current, occasional suicidal ideation or thoughts.  The examiner noted anhedonia and poor concentration with significant impairment in judgment, which has impaired his occupational functioning.  He also noted the Veteran's vacillating appetite, ongoing fatigue, and isolation.  He stated that the Veteran presented with panic attacks which have increased over the past year, occurring on a daily basis, four to five times per day.  The Veteran reported that, due to his panic attacks, he does not like to leave the house unless he has to do so for work or appointments.  With regard to functional impairment, the examiner determined that the Veteran's disability significantly interferes with the Veteran's normal daily activities.  The Veteran reported that his psychiatric disorder has negatively impacted his relationship due to irritability and withdrawal.  He reported isolation, with minimal or no contact with friends and a decreased social life.  With regard to employment functioning, the Veteran reported that his current supervisor had been tolerant of his poor concentration and the amount of work missed due to his depressive symptoms.  He also reported fear of being terminated from his job due to his symptoms. 

Based on a complete review of the evidence, the Board finds the symptomatology associated with the Veteran's service-connected major depressive disorder is more accurately reflected by the next higher rating of 70 percent, rather than the current 50 percent rating.  As noted above, a 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9434.

In this case, the Veteran exhibits occupational and social impairment, with deficiencies in most areas due to such symptoms as: suicidal ideation; obsessional thoughts; impaired judgment; chronic depression; multiple, daily panic attacks; anxiety; irritability; hyperarousal; and difficulty in adapting to stressful circumstances (especially work).  In this regard, the evidence shows ongoing treatment for depression with associated panic, anxiety, flat affect, depressed mood, insomnia, and irritability.  The lay statements provided by the Veteran's colleagues show that he has difficulty performing work functions due to his depressed mood, lack of motivation, impaired judgment, and poor concentration and memory.  The medical evidence of record supports these statements.  Most notably, the evidence of record shows ongoing suicidal ideation with a history of plan and attempt, as well as current, occasional suicidal ideation or thoughts.  Additionally, the record shows that the Veteran's symptoms have caused strain in his work and social relationships.  In this regard, he has minimal contact with family members, a strained relationship with his fiancé, no friends, no hobbies or activities, and prefers not to leave the house unless for work or appointments.  The Board notes that the medical evidence of record is not reflective of all the criteria listed for a 70 percent disability rating, such as obsessional rituals, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  However, the Board finds that the Veteran exhibits more symptoms than not that are supportive of a 70 percent disability evaluation.  

Finally, the Board notes that the Veteran's GAF scores range from 38 to 50, which are reflective of serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example having no friends and being unable to keep a job.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2007); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  In any event, in this case, the Board considers the multiple examiners' reports of record noting severe symptoms of depression.  In this regard, the February 2009 VA examiner found severe symptoms of depression.  Additionally, Dr. Cohen noted severe symptoms with a poor prognosis in his December 2009 and February 2010 reports.  The March 2010 VA examiner indicated that the Veteran's depression was of moderate to severe intensity and caused functional, social, and occupational impairment.  Thus, the Board finds that the GAF scores and other medical evidence of record are reflective of a severe psychiatric disorder.  

Given the facts of this case, there is reasonable doubt as to whether the Veteran's current psychiatric disorder warrants a higher disability rating.  However, because the medical evidence shows that the Veteran has considerable symptoms shown in the higher disability rating, the Board will resolve all reasonable doubt in favor of the Veteran.  Thus, the Board finds that the Veteran's symptoms more closely approximate a 70 percent disability rating for a psychiatric disorder during the entire appeal period.  See 38 C.F.R. § 3.102, 4.3, 4.7. 

In making this determination, the Board notes that, while some of the criteria listed for a 70 percent rating are not met, it is not the case that all the findings specified for a 70 percent rating at 38 C.F.R. § 4.130 must be shown in order to warrant such a rating.  38 C.F.R. § 4.21.  In resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's overall disability picture is sufficiently severe to warrant a 70 percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7, 4.130, DC 9411. 

Further, the Board finds that the evidence of record does not show that the Veteran's symptomatology is reflective of the severity and persistence to warrant an evaluation in excess of 70 percent under the criteria discussed above at anytime during the pendency of this appeal.  See 38 C.F.R. §  4.130, D.C. 9411.  

In this regard, the record shows no evidence that would warrant the next higher evaluation of 100 percent.  Specifically, there is no evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9434.  Indeed, the Veteran is able to maintain employment and perform activities of daily living.  Although the Veteran's personal relationships are strained and he does not have much interest in social activities, he has a fiancée and a few friends.  In this regard, the Veteran is not completely occupational and/or socially impaired.  Accordingly, the Board concludes that the criteria for a 70 percent rating, but no higher, for the service-connected major depressive disorder are met.

Lastly, the Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether a veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate, and an extraschedular referral is not necessary.  If, however, a veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," including marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, the evidence of record does not reflect that the Veteran's major depressive disorder is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes this disability outside the usual rating criteria.  The rating criteria for the Veteran's service-connected major depressive disorder contemplate his symptoms, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that this service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.  

Finally, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record. However, in this case, the Board observes that a claim for TDIU has not been raised by the record.  As noted above, the medical evidence of records shows that the Veteran is currently employed and has been working for the past two years.  Further, the Veteran has not alleged that he is unable to work due to symptoms of his psychiatric disorder.  Thus, consideration of a TDIU here is not warranted.  


ORDER

A disability evaluation of 70 percent, but no higher, for the service-connected major depressive disorder is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


